This action involves the disbarment of E.A. Threadgill, respondent herein. An accusation was filed before the Board of Governors of the State Bar of Oklahoma alleging that said respondent had been convicted in the United States District Court in and for the Northern District of Oklahoma on a charge of conspiracy in violation of section 37, Penal Code, 18 USCA sec. 88.
Respondent filed an answer to said charge admitting the conviction, but stated in said answer that said cause was pending on appeal in the United States Circuit Court of Appeals for the Tenth Judicial Circuit Court. Respondent further stated in said answer "that said accusation was and is false, unjust, and untrue," and prayed that action be deferred by the Board of Govenors of the state of Oklahoma until the final determination of the above-mentioned appeal.
However, it appears from the record that the appeal was dismissed on January 18, 1932, on motion of appellate (United States of America) for appellant's failure diligently to prosecute the same.
The Board of Governors, on February 24, 1933, recommended to this court that respondent be disbarred from the practice of law in the state of Oklahoma.
Thereafter respondent filed a petition in error in this court to review the action of the Board of Governors. In view of the fact that no record of the testimony or proceedings in said criminal cause is incorporated in this record, except an authenticated copy of the judgment and sentence imposed upon respondent, and the aforesaid dismissal, there is nothing presented to this court by which the facts and circumstances involved in said criminal case can be reviewed.
We conclude that under such circumstances the advisory recommendations of the Board of Governors carry weighty presumptions of justice and propriety. See In re Rosenbaum's Case (Pa.) 150 A. 748, and In re Shattuck (Cal.) 279 P. 998.
The action of the Board of Governors is approved and respondent is disbarred from the practice of law in the state of Oklahoma.
RILEY, C. J., and SWINDALL, ANDREWS, OSBORN, BUSBY, and WELCH, JJ., concur. CULLISON, V. C. J., and BAYLESS, J., absent. *Page 302